211 F.3d 134 (D.C. Cir. 2000)
Roy W. Krieger, Appellantv.Kathlynn G. Fadely, et al.,Appellees
No. 99-5311
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued April 21, 2000Decided May 5, 2000

Appeal from the United States District Court for the District of Columbia(98cv01703)
Roy W. Krieger, appearing pro se, argued the cause and  filed the briefs for appellant.
Mark B. Stern, Attorney, U.S. Department of Justice,  argued the cause for appellees.  With him on the brief were  David W. Ogden, Acting Assistant Attorney General, and  Wilma A. Lewis, U.S. Attorney.
Before:  Edwards, Chief Judge, Ginsburg and Randolph,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:
After working for four years as a  trial attorney in the Civil Division of the Department of  Justice, Roy W. Krieger returned to private practice.  The  first law firm he joined went bankrupt.  Six months later,  Krieger found work at a second firm and remained there for  a year before leaving to join a third.  The third firm fired him  after he had been there a little more than a year.  Krieger  believes Kathlynn Fadely, his immediate supervisor at Justice  and his co-counsel in a lengthy trial still ongoing when he  resigned, instigated his firing.  His complaint named Fadely,  the Justice Department and the United States as defendants.


1
The Attorney General certified that Fadely was acting  within the scope of her employment with respect to local law  counts 1 through 6 and moved to substitute the United States  for Fadely as a defendant under 28 U.S.C. S 2679(d)(1).  Two  days later, the district court issued an order directing the  substitution.


2
Krieger objects that the district court acted too precipitously, that the local rule entitled him to eleven days to respond,  and that he was therefore improperly denied an "opportunity  to be heard."  Brief for Appellant at 10.  He has a point. Krieger should have been heard, particularly since the effect  of the substitution was to render the defendant--now the  United States--completely immune on three counts (for defamation--count 1--and interference with contract--counts 5 &  6).  See Gutierrez de Martinez v. Lamagno, 515 U.S. 417,  427-29 (1995);  Williams v. United States, 71 F.3d 502, 505-06  (5th Cir. 1995).  The trouble for Krieger is that in the eleven  months between the substitution and the dismissal of his  complaint, he voiced not a word of protest to the district  court.  His objection to the substitution order appeared for  the first time on appeal.  Had he made his objection known to  the district court, the problem could easily have been cured. The court could have vacated its order and treated the matter  de novo, in light of whatever evidence and arguments Krieger then mustered.  That Krieger had not objected immediately  to the certification would not have been held against him. Rule 46 of the Federal Rules of Civil Procedure provides that  "if a party has no opportunity to object to a ruling or order at  the time it is made, the absence of an objection does not  thereafter prejudice the party."  See Insurance Servs. of  Beaufort, Inc. v. Aetna Cas. & Sur. Co., 966 F.2d 847, 852  (4th Cir. 1992).  In any event, Krieger had a duty to speak  out and make his objection known--if, in fact, he had an  objection.  We add the qualification because Krieger's silence  may have been for tactical reasons:  although the United  States had immunity on some of the counts, it had a deeper  pocket than Fadely on others.  See Gutierrez de Martinez,  515 U.S. at 427.  Krieger's failure to object, for whatever  reason, cannot be excused.  To use the terminology of United  States v. Olano, 507 U.S. 725, 732 (1993), his neglect in the  district court at least "forfeited" his right to raise the issue in  this court.  Id. at 732;  see also, e.g., Singleton v. Wulff, 428  U.S. 106, 120(1976);  Doe v. DiGenova, 779 F.2d 74, 89 (D.C.  Cir. 1985).  We may go further and say, again in the Olano  phrasing, that he "waived" the issue.  507 U.S. at 733.  When  the government moved to dismiss counts 1, 5 and 6 on the  basis of its immunity, Krieger--rather than opposing on the  ground that the United States was improperly substituted for  Fadely--stated to the district court that he could "not in good  faith oppose" the motion.  Plaintiff's Response in Opposition  to Defendants' Motion to Dismiss at 2.


3
One of Krieger's other contentions relates to the district  court's dismissal, for failure to state a cause of action, of  count 8, which alleged that "[t]hrough the acts and omissions  of Defendant Fadely within the scope of her employment,  Defendant DOJ wrongfully disclosed to unauthorized persons  records concerning Plaintiff subject to protection under the  Privacy Act, 5 U.S.C. S 552a(b)."  Earlier paragraphs, incorporated by reference, alleged that Fadely had precipitated  Krieger's firing by "secretly" calling the senior partner in  Krieger's firm and telling him that Krieger's performance at  the Justice Department "had been deficient."  The district  court dismissed count 8 on the basis that Krieger failed to "identify any 'records' or arguably confidential information  that has been wrongly disclosed."  Krieger v. Fadely, Civ.  No. 98-1703, mem. op. at 15 (D.D.C. Aug. 9, 1999) ("mem.  op.").


4
Among the elements of a civil action for damages under the  Privacy Act are that the agency disclosed "any record which  is contained in a system of records by any means of communication to any person, or to another agency, except pursuant to  a written request by, or with the prior written consent of, the  individual to whom the record pertains...."  5 U.S.C.  S 552a(b);  see Pilon v. United States Dep't of Justice, 73  F.3d 1111 (D.C. Cir. 1996);  Tomasello v. Rubin, 167 F.3d 612  (D.C. Cir. 1999).  If his lawsuit went forward, there would  come a time when Krieger would have to identify the particular records Fadely unlawfully disclosed.  But that point surely was not as early as the pleading stage.  Rule 8(a)(2) of the  Federal Rules of Civil Procedure requires only a "short and  plain" statement of the claim for relief.  Factual detail is  unnecessary.  See Leatherman v. Tarrant County Narcotics  Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993);Conley v. Gibson, 355 U.S. 41, 47 (1957).  The district court  observed that it did not have to take as true legal conclusions  cast as factual allegations when deciding a Rule 12(b)(6)  motion.  Mem. op. at 15 (citing Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)).  What legal  conclusions the court had in mind is uncertain.  The district  court agreed with the legal proposition that if Fadely's statements revealed the contents of protected records this would  be actionable, despite the fact that Fadely's statements were  not themselves records.  See Bartel v. FAA, 725 F.2d 1403,  1408 (D.C. Cir. 1984).  But according to the court, Krieger  had not "alleged that Fadely's statements revealed any"  information in a protected record.  This is not accurate.  The  complaint claimed that "records" concerning Krieger were  wrongfully disclosed, which necessarily means that information in records had been revealed.  True, this does not give  much detail, but complaints "need not plead law or match  facts to every element of a legal theory," Bennett v. Schmidt,  153 F.3d 516, 518 (7th Cir. 1998).  We agree with Judge Easterbrook, writing for the court in Bennett, that using Rule  12(b)(6) rather than summary judgment under Rule 56 to  weed out what appear to be factually-deficient cases may be  incompatible with Rule 8.  See 153 F.3d at 518-19.


5
In short, Krieger's Privacy Act count alleged the essential  elements of his claim and put the government on notice. Nothing more was required to survive a motionto dismiss for  failure to state a claim.  Count 8 therefore should be reinstated.


6
We have considered Krieger's other arguments and reject  them substantially for the reasons given in the district court's  memorandum opinion and order dismissing the complaint  under Rule 12(b)(1) and (6) of the Federal Rules of Civil  Procedure.


7
*  *  *


8
For the foregoing reasons, the decision of the district court  dismissing Krieger's complaint is


9
Affirmed in part and reversed in part.